IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DARRYL M. WHITEHURST ,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-742

SAINT STEPHEN CHILD CARE
AND LEARNING CENTER,

      Appellee.


_____________________________/

Opinion filed October 14, 2015.

An appeal from the Circuit Court for Duval County.
Thomas Beverly, Judge.

Darryl M. Whitehurst, Pro Se, for Appellant.

Scot E. Samis and Ashleigh Jennifer Smith, of Traub Lieberman Straus &
Shrewsberry, L.L.P., St. Petersburg, for Appellee.




PER CURIAM.

      AFFIRMED.

SWANSON, OSTERHAUS, and KELSEY, JJ., CONCUR.